Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 3, 2019

                                      No. 04-19-00037-CV

                    IN THE INTEREST OF A. N., ET AL., CHILDREN,

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 18-01-24656-CV
                           Honorable Cathy Morris, Judge Presiding

                                         ORDER
Sitting:       Rebeca C. Martinez, Justice
               Patricia O. Alvarez, Justice
               Irene Rios, Justice

        This is an appeal from an order terminating parental rights. On January 8, 2019, an
associate judge signed an order terminating appellant’s parental rights. Appellant timely
requested a de novo hearing before the district court and, on January 15, 2019, the district court
held a de novo hearing. See TEX. FAM. CODE ANN. § 201.015 (allowing parties to request a de
novo hearing before the referring court). At the end of the de novo hearing, the district court
informed the parties that it was terminating appellant’s parental rights, but it did not immediately
sign a termination order. On January 16, 2019, appellant filed a notice of appeal, which
complains of both the associate judge’s order and the district court’s decision to uphold the
associate judge’s order. After the clerk’s record and the reporter’s record were filed, the parties
filed their briefs and we set this appeal for submission.

        Thereafter, appellee filed a written notice in this court claiming that this appeal is
premature because the district court had not yet signed a termination order. However, this appeal
is no longer premature. A supplemental clerk’s record has been filed and it contains an order
terminating parental rights signed by the district court on March 6, 2019. This order states that a
“record of testimony was duly reported by the court reporter.” It further states that the district
court “examined the record and heard the evidence and argument of counsel.”

        Because the reporter’s record filed in this appeal does not include the reporter’s record of
the district court’s de novo hearing, the reporter’s record filed in this appeal is incomplete.
Therefore, we ORDER the court reporter to file, on or before April 17, 2019, a supplemental
reporter’s record consisting of the reporter’s record of the district court’s de novo hearing held
on January 15, 2019. See TEX. R. APP. P. 38.6 (providing that the appellate court may direct the
court reporter to prepare and file a supplemental reporter’s record containing omitted items).
        Because the parties did not have the benefit of the supplemental reporter’s record when
they originally briefed this appeal, we will provide them an opportunity to amend or supplement
their briefs. See TEX. R. APP. P. 38.7 (providing that a brief may be amended or supplemented
whenever justice requires on terms prescribed by the appellate court). Appellant may file an
amended or supplemental brief no later than twenty (20) days after the reporter’s record is filed.
If appellant decides not to file an amended or supplemental brief, he must notify, in writing, the
clerk of this court no later than twenty (20) days after the supplemental reporter’s record is filed.
Appellee may file an amended or supplemental brief no later than forty (40) days after the
reporter’s record is filed. If appellee decides not to file an amended or supplemental brief, it must
notify, in writing, the clerk of this court no later than forty (40) days after the supplemental
reporter’s record is filed.

        We WITHDRAW the March 26, 2019 submission date for this appeal. After the
supplemental reporter’s record is filed and any additional briefing is completed, we will notify
the parties of this appeal’s new submission date.


It is so ORDERED on April 3, 2019.
                                                      PER CURIAM



ATTESTED TO: ___________________________________
            KEITH E. HOTTLE,
            Clerk of Court